This opinion is subject to administrative correction before final disposition.




                                 Before
                     TANG, LAWRENCE, and GERRITY
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                          Jacob F. AARON
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201900117

                           Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Jeffrey V. Munoz, USMC. Sen-
   tence adjudged 31 January 2019 by a special court-martial convened
   at Marine Corps Base Camp Pendleton, CA, consisting of a military
   judge sitting alone. Sentence approved by convening authority: reduc-
   tion to E-1, confinement for 30 days, 1 and a bad-conduct discharge.
   For Appellant: Captain Jeremiah J. Sullivan, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 14 days pursuant
to a pretrial agreement.
                   United States v. Aaron, No. 201900117


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2